Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
In paragraph [0002], line 6, change “the image of” to --- an image of ---.
In paragraph [0002], line 6, change “system, the image” to --- system, image ---.
In paragraph [0002], line 8, change “the electric charges of the” to --- electric charges of a ---.
In paragraph [0002], line 15, change “the toner” to --- toner ---.

In paragraph [0002], line 17, change “is removed” to --- are removed ---.
In paragraph [0007], line 3, change “disclosure” to --- disclosed ---.
In paragraph [0025], line 2, after “descriptions are” insert --- for ---.
In paragraph [0026], line 1, change “the charging roller” to --- a charging roller 1 ---.
In paragraph [0027], line 2, after “charging roller” insert --- 1 ---.
In paragraph [0030], line 1, change “The base” to --- A base ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a charging roller including a shaft, and at least a base layer and a surface layer on an outer peripheral portion of the shaft in a radial direction, wherein the surface layer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimoto discloses a charging member that includes an axial body, a conductive layer provided around the axial body, and a surface layer provided on an outer circumferential face of the conductive base layer and surface projections are formed on the surface layer.
Fujino et al disclose a charging roller that includes a surface layer containing first and second surface particles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 17, 2022